Opinion filed November 19, 2015




                                     In The

        Eleventh Court of Appeals
                                   ___________

                              No. 11-15-00186-CR
                                 ___________

               JASON KEITH RICHARDSON, Appellant
                              V.
                  THE STATE OF TEXAS, Appellee

                    On Appeal from the 385th District Court
                           Midland County, Texas
                       Trial Court Cause No. CR42327

                     MEMORANDUM OPINION
      Jason Keith Richardson, Appellant, filed a pro se notice of appeal in this
case. He has now filed a pro se motion to withdraw his notice of appeal and
dismiss the appeal. In the motion, Appellant states that he understands his right to
appeal, knowingly withdraws his notice of appeal, and “does not wish to pursue his
Appeal.” The motion is signed by Appellant. See TEX. R. APP. P. 42.2.
      The motion is granted, and the appeal is dismissed.


November 19, 2015                                           PER CURIAM
Do not publish. See TEX. R. APP. P. 47.2(b).
Panel consists of: Wright, C.J.,
Willson, J., and Bailey, J.